Matter of Odell (2019 NY Slip Op 02776)





Matter of Odell


2019 NY Slip Op 02776


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: April 11, 2019
[*1]
In the Matter of VALERIE HARP ODELL, an Attorney. 
(Attorney Registration No. 2253573)

Calendar Date: April 8, 2019




Before: Egan Jr., J.P., Mulvey, Devine, Aarons and Rumsey, JJ.

Valerie Harp Odell, Hemet, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department

MEMORANDUM AND ORDER
Per Curiam.
	Valerie Harp Odell was admitted to practice by this Court in 1989 and lists a business address in Hemet, California with the Office of Court Administration. Odell now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Odell's application.
Upon reading Odell's affidavit sworn to February 7, 2019 and filed February 25, 2019, and upon reading the April 3, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Odell is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Mulvey, Devine, Aarons and Rumsey, JJ., concur.
ORDERED that Valerie Harp Odell's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Valerie Harp Odell's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Valerie Harp Odell is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or [*2]employee of another; and Odell is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Valerie Harp Odell shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.